Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 01/29/21, 01/17/22, 02/10/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Drawings	
2.          The drawings filed on 12/17/20.  These drawings are acceptable.

Double Patenting
3.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.          Claims 1-5, 19, 21, 25, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Boffa et al. (U.S. Patent No. 10,900,774) in view of Ghidotti Piovan et al. (U.S. Pub. No. 2018/0172557) or Taylor et al. (U.S. Pub. No. 2016/0258842).  Hereafter, “Boffa ‘774”, “Ghidotti”, “Taylor”.  
As to claim 1, Boffa ‘774 teaches: 
a background comprising a support surface for the tyre, the support surface 5 lying on a plane perpendicular to a reference axis, (claim 1, lines 2-4);
an image acquisition apparatus configured to acquire at least one image of the tyre arranged with a first outer lateral surface of the tyre in contact with the support surface and a second outer lateral surface of the tyre facing the image acquisition apparatus, (claim 1, lines 4-8);
an illumination system configured to illuminate the tyre by illuminating at least the second outer lateral surface of the tyre and an area circumferentially surrounding the tyre, the circumferentially surrounding area corresponding to at least one part of the background, including at least one part of the support surface, (claim 1, lines 8-18); and
 to generate a working image from the at least one acquired image of the tyre, the working image comprising the second outer lateral surface of the tyre and the circumferentially surrounding area, (claim 1, lines 8-10);
wherein: 
the image acquisition apparatus, the illumination system and the 20 background are configured to generate a contrast, in the working image, between at least the entire second outer lateral surface of the tyre and the circumferentially surrounding area, in terms of color or grey level, among pixels in the working image that correspond to the at least the entire second outer lateral surface of the tyre and among pixels in the working image that correspond to the circumferentially surrounding area, (claim 1, lines 11-18, 46-51),
the illumination system is configured to illuminate, in a single step or in multiple successive illumination steps, at least the entire second outer lateral surface of the tyre according to an angularly uniform illumination with respect to the reference axis, (claim 1, lines 38-42), and
acquisition of the at least one image of the tyre through the image acquisition apparatus and illumination of the tyre through the illumination system are carried out with the tyre in a stationary condition, (claim 1, lines 43-45).
                 Although Boffa ‘774 does not disclosed a computer configured to generate a working image in the claims, Ghidotti disclosed a computer, ([0011]), and Taylor also disclosed a computer configured to generate a working image, ([0002, 0003]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Boffa ‘774 by having a computer in order to inspect the tyre.  
As to claim 2, Boffa ‘774 teaches in claim 2.
As to claim 3, Boffa ‘774 teaches in claim 3.
As to claim 4, Boffa ‘774 teaches in claim 4.
As to claim 5, Boffa ‘774 teaches in claim 5.
As to claim 19, Boffa ‘774 teaches in claim 9.
As to claim 21, Boffa ‘774 teaches in claims 13, 14.
As to claim 25, Boffa ‘774 teaches in claim 16.

CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition apparatus configured to acquire at least one image”, “an illumination system configured to illuminate the tyre” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
	“an image acquisition apparatus” - a video camera, (Applicants’ pub. No. 2021/0108913, [0133]), - a colour camera , (Applicants’ pub. No. 2021/0108913, [0101]), - a black and white camera, (Applicants’ pub. No. 2021/0108913, [0103]).

Further, a review of the specification shows that nowhere in the current specification discloses the term “an illumination system”, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

Appropriate correction is required. 

Allowable Subject Matter
8.	Claim 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and Double Patenting Rejection, set forth in this Office action.
9.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
10.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a checking station for checking a tyre for vehicle wheels, comprising a support surface for the tyre, the support surface lying on a plane perpendicular to a reference axis; acquire at least one image of the tyre arranged with a first outer lateral surface of the tyre in contact with the support surface and a second outer lateral surface of the tyre facing the image acquisition apparatus; illuminate the tyre by illuminating at least the second outer lateral surface of the tyre and an area circumferentially surrounding the tyre, the circumferentially surrounding area corresponding to at least one part of the background, including at least one part of the support surface; and to generate a working image from the at least one acquired image of the tyre, the working image comprising the second outer lateral surface of the tyre and the circumferentially surrounding area; wherein: the image acquisition apparatus, the illumination system and the background are configured to generate a contrast, in the working image, between at least the entire second outer lateral surface of the tyre and the circumferentially surrounding area, in terms of color or grey level, among pixels in the working image that correspond to the at least the entire second outer lateral surface of the tyre and among pixels in the working image that correspond to the circumferentially surrounding area, the illumination system is configured to illuminate at least the entire second outer lateral surface of the tyre according to an angularly uniform illumination with respect to the reference axis, and acquisition of the at least one image of the tyre through the image acquisition apparatus and illumination of the tyre through the illumination system are carried out with the tyre in a stationary condition; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 10, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877